DETAILED ACTION
	This office action is in response to the communication filed on June 14, 2021. Claims 1-5 and 9-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/21 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-5 and 9-17 are allowed.
The prior art of record Nutter (US Pub 2019/0034242) discloses identifying potential problems in a multi-system operation.

The prior art of record Bengio (US Pub 2019/0303761) discloses monitoring processing of machine learning model with operations placed across plurality of devices and determining a time required for the processing to complete.
The prior art of record Tapia (US Pub 2016/0248624) discloses preemptively calculating expectation of requests using machine learning model.
The prior art of record Shilane (US Pat 9,798,629) discloses using notifications to alert to perform certain preemptive actions before failure occurs.
The prior art of record Bolen (US Pub 2013/0060987) discloses determining a problem if there is a failure to receive an acknowledgement that a transaction has been completed before a completion timeout counter expires and taking action to correct the error.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1 and 11 such as “identifying potential problems during a particular operation instance of a multi-system operation by: receiving a request, at a first service application associated with a first service, to initiate a particular operation instance of a particular type of multi-system operation, the first service application generating log information indicating a first work performed by the first service application as part of the particular operation instance, and based on the log information and an expectation model associated with the particular type of multi-system operation, a pre-emptive warning system determining that, for the particular 
The dependent claims 2-5, 9, and 12-17, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                             September 23, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164